In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-015 CV

____________________


IN THE INTEREST OF J.H., K.T., AND B.R.




On Appeal from the 159th District Court
Angelina County, Texas

Trial Cause No. CV-37965-04-10




MEMORANDUM OPINION (1)
 This is a suit affecting the parent-child relationship on which the Texas Department
of Family and Protective Services is a party.  The trial court signed a Status Hearing Order
on December 7, 2004, and scheduled the initial Permanency Hearing for April 12, 2005. 
The appellant, Patrick Richard, filed notice of appeal on January 7, 2005.  Upon receiving
the notice of appeal, we notified the parties that our jurisdiction was not apparent from the
notice of appeal, and warned that appeal would be dismissed unless our jurisdiction was
established.  The clerk's record filed February 7, 2005, does not contain an appealable
order.  See Tex. Fam. Code Ann. § 263.201 (Vernon 2002); compare Tex. Fam. Code
Ann. §§ 263.404-05 (Vernon 2002).  We conclude the notice of appeal did not invoke our
jurisdiction and that jurisdiction is vested in the trial court.  Accordingly, the appeal is
dismissed.
	APPEAL DISMISSED.
									PER CURIAM
Opinion Delivered March 17, 2005 
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.